By the, Court. —
Lumpkin, J.
delivering the opinion.
Was the Court right in dissolving the injunction? That depends upon the fact of whether or not a settlement was made between Marlin and Kirksey, of their partnership matters; and that, upon that settlement, a portion of the debt owing by Taylor & Co., and which has been appropriated under the garnishment, became the individual property of Kirksey. If it did, of course, it was subject to the individual *168debts of Kirksey, or, in other words, liable to Key’s garnishment.
Well, the defendants, with one consent, swear to this settlement and. division between Marlin and Kirksey, and the severance of the Taylor debt. And their answers in this respect, are strictly responsive to the bill.
This being so, the Court was right in allowing the money impounded by the injunction, to be whithheld no longer from the garnishment.
Judgment affirmed.